Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00864-CV

                                   Jeremil RODRIGUEZ,
                                          Appellant

                                          v.
                                      JP Morgan
                               JP MORGAN CHASE BANK,
                                       Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 14-0255-CV
                         Honorable W.C. Kirkendall, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against appellant.

       SIGNED February 11, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice